Case 1:19-cv-12002-RMB-AMD Document 11 Filed 07/30/19 Page 1 of 21 PageID: 63



REYNOLDS & HORN, P.C.
116 South Raleigh Avenue
Suite 9B
Atlantic City, NJ 08401
609-335-4719
By: Thomas B. Reynolds, Esquire
(Atty. ID #019311982)
Attorney for Defendant, Officer Joseph Dixon
File No. 8111-TBR

 AUDRA CAPPS; AND DOUGLAS                     THE UNITED STATES DISTRICT COURT
 ROBERT GIBSON, JR.,
                                              CIVIL NO. 1:19-CV-12002-RMB-AMD
                             Plaintiffs,
                                                              CIVIL ACTION
                 vs.
                                                  ANSWER, SEPARTE DEFENSES,
 JOSEPH DIXON; BRYAN ORNDORF;                  CROSSCLAIMS AND JURY DEMAND ON
 JODY FARABELLA; CITY OF                         BEHALF OF DEFENDANT OFFICER
 MILLVILLE; JOHN/JANE DOE(S),                           JOSEPH DIXON

                             Defendants.



      DEFENDANT MILLVILLE POLICE OFFICER JOSEPH DIXON, by way of

answer to the Complaint of Plaintiffs above, states:

                                    FIRST COUNT



   1. Neither admitted nor denied and plaintiffs are left to their proofs.

   2. This answering defendant does not contest jurisdiction.

   3. This answering defendant does not contest venue.

   4. Neither admitted nor denied and plaintiffs are left to their proofs.

   5. Neither admitted nor denied and plaintiffs are left to their proofs.

   6. Neither admitted nor denied and plaintiffs are left to their proofs.
Case 1:19-cv-12002-RMB-AMD Document 11 Filed 07/30/19 Page 2 of 21 PageID: 64



   7. Admitted.

   8. Admitted

   9. Admitted

   10. Admitted this answering defendant was and is employed by the City of

      Millville.

   11. Denied.

   12. Denied.

   13. Denied.

   14. Denied.

   15. Neither admitted nor denied and plaintiffs are left to their proofs.

   16. Denied this answering defendant is liable to plaintiff.

   17. Neither admitted nor denied and plaintiffs are left to their proofs.

   18. Denied.

   19. Denied.

   20. Denied.

   21. Denied.

   22. Denied.

   23. Admitted this answering defendant administered field sobriety tests.

   24. Denied that excessive force was used.

   25. Neither admitted nor denied and plaintiffs are left to their proofs.

   26. Denied.

   27. Admitted that plaintiff did not properly perform field sobriety tests.

   28. Neither admitted nor denied and video evidence speaks for itself.
Case 1:19-cv-12002-RMB-AMD Document 11 Filed 07/30/19 Page 3 of 21 PageID: 65



   29. Admitted that this answering defendant attempted to handcuff plaintiff behind

      her back, and that plaintiff resisted.

   30. Admitted that plaintiff resisted lawful arrest.

   31. Denied.

   32. Admitted that plaintiff resisted lawful arrest.

   33. Neither admitted nor denied and video evidence speaks for itself.

   34. Denied.

   35. Denied.

   36. Denied that excessive force was used.

   37. Neither admitted nor denied and video evidence speaks for itself.

   38. Admitted that plaintiff was placed in custody.

   39. Denied.

   40. Denied.

   41. Admitted that plaintiff was charged with various offenses; denied that

      plaintiff’s rights were violated.

   42. Admitted that plaintiff was properly stopped, arrested, and charged.

   43. Denied.

   44. Neither admitted nor denied and the Attorney General Policy in its entirety

      speaks for itself.

   45. Neither admitted nor denied and the Attorney General Policy in its entirety

      speaks for itself.

   46. Denied.

   47. Denied.
Case 1:19-cv-12002-RMB-AMD Document 11 Filed 07/30/19 Page 4 of 21 PageID: 66



   48. Denied.

   49. Neither admitted nor denied and the Attorney General Policy in its entirety

      speaks for itself.

   50. Denied.

   51. Denied.

   52. Neither admitted nor denied and the Attorney General Policy in its entirety

      speaks for itself.

   53. Neither admitted nor denied and the Attorney General Policy in its entirety

      speaks for itself.

   54. Neither admitted nor denied and the Attorney General Policy in its entirety

      speaks for itself.

   55. Neither admitted nor denied and the Attorney General Policy in its entirety

      speaks for itself.

   56. Denied.

   57. Neither admitted nor denied and plaintiffs are left to their proofs.

   58. Denied.

   59. Denied.

   60. Denied.

   61. Denied.

   62. Neither admitted nor denied and the Millville Police Department Rules and

      Regulations in their entirety speak for themselves.

   63. Denied.

   64. Denied.
Case 1:19-cv-12002-RMB-AMD Document 11 Filed 07/30/19 Page 5 of 21 PageID: 67



   65. Denied that applicable standards were violated by this answering defendant.

   66. Denied.

   67. Denied.

   68. Denied.

   69. Denied.

   70. Denied.

   71. Admitted that report speaks for itself.

   72. Denied.

   73. Denied.

   74. Denied.

   75. Denied.

   76. Denied.

   77. Denied.

   78. Neither admitted nor denied and the Millville Police Department’s policy in its

      entirety speaks for itself.

   79. Denied.

   80. Denied.

   81. Denied.

   82. Denied.

   83. Denied.

   84. Denied.

   85. Denied.

   86. Denied.
Case 1:19-cv-12002-RMB-AMD Document 11 Filed 07/30/19 Page 6 of 21 PageID: 68



    87. Denied.

    88. Denied.

    89. Denied.

    90. Denied.

    91. Denied.

    92. Denied.

    93. Denied.

    94. Denied.

    95. Denied.

    96. Denied.

    97. Denied.

    98. Denied.

    99. Denied.

    100.       Denied.

        WHEREFORE, Defendant Millville Police Officer Joseph Dixon demands

judgment, dismissing the complaint with prejudice, together with fees and costs of

suit.

                                    SECOND COUNT

    101.       This answering defendant repeats his answer to the preceding

        paragraphs as if set forth at length herein.

    102.       Neither admitted nor denied and plaintiffs are left to their proofs.

    103.       Denied.

    104.       Denied.
Case 1:19-cv-12002-RMB-AMD Document 11 Filed 07/30/19 Page 7 of 21 PageID: 69



   105.      Denied.

   106.      Denied.

   107.      Denied.

   108.      Neither admitted nor denied as argument and applicable legal

      principles are not disputed.

             WHEREFORE, Defendant Millville Police Officer Joseph Dixon

      demands judgment, dismissing the complaint with prejudice, together with

      fees and costs of suit.



                                     THIRD COUNT

   109.      This answering defendant repeats his answer to the preceding

      paragraphs as if set forth at length herein.

   110.      Jurisdiction is admitted.

   111.      Denied that such data is relevant.

   112.      Denied that such data is relevant.

   113.      Denied.

   114.      Denied.

   115.      Denied.

   116.      Denied.

   117.      Denied.

   118.      Denied.

   119.      Denied.

   120.      Denied.
Case 1:19-cv-12002-RMB-AMD Document 11 Filed 07/30/19 Page 8 of 21 PageID: 70



   121.     Admitted this answering defendant acted appropriately.

   122.     Denied.

   123.     Admitted this answering defendant acted appropriately.

   124.     Denied that this answering defendant violated plaintiff’s rights.

   125.     Neither admitted nor denied and plaintiffs are left to their proofs.

   126.     Denied.

   127.     Denied.

   128.     Denied that this answering defendant violated plaintiff’s rights.

   129.     Admitted this answering defendant acted appropriately.

   130.     Neither admitted nor denied and plaintiffs are left to their proofs.

   131.     Denied.

   132.     Denied.

   133.     Admitted.

   134.     Denied that this answering party violated plaintiff’s rights.

   135.     Denied.

   136.     Denied.

   137.     Denied.

   138.     Denied.

   139.     Denied.

   140.     Denied.

   141.     Denied.

   142.     Denied.

   143.     Denied.
Case 1:19-cv-12002-RMB-AMD Document 11 Filed 07/30/19 Page 9 of 21 PageID: 71



   144.      Denied.

   145.      Denied.

   146.      Denied.

   147.      Denied.

   148.      Denied.

   149.      Denied.

   150.      Denied

   151.      Denied.

             WHEREFORE, Defendant Millville Police Officer Joseph Dixon

      demands judgment dismissing the complaint, with prejudice, together with

      fees and costs.



                                  FOURTH COUNT

   152.      This answering defendant repeats his answer to the allegations

      contained in the preceding paragraphs as if set forth at length herein.

   153.      Neither admitted nor denied and plaintiffs are left to their proofs.

   154.      Denied.

             WHEREFORE, Defendant Millville Police Officer Joseph Dixon

      demands judgment dismissing the complaint, with prejudice, together with

      fees and costs of suit.



                                         FIFTH COUNT
Case 1:19-cv-12002-RMB-AMD Document 11 Filed 07/30/19 Page 10 of 21 PageID: 72



    155.      This answering defendant repeats his answer to the allegations of the

       paragraphs above as if set forth at length herein.

    156.      Neither admitted nor denied and plaintiffs are left to their proofs.

    157.      Denied.

    158.      Denied.

    159.      Denied.

    160.      Denied.

              WHEREFORE, Defendant Millville Police Officer Joseph Dixon

       demands judgment dismissing the complaint, with prejudice, together with

       fees and costs of suit.



                                             SIXTH COUNT

    161.      This answering defendant repeats his answers to the allegations of the

       preceding paragraphs as if set forth at length herein.

    162.      Denied.

    163.      Denied.

    164.      Denied.

    165.      Denied.

                     WHEREFORE, Defendant Millville Police Officer Joseph Dixon

              demands judgment dismissing the complaint, with prejudice, together

              with costs of suit and fees.



                                 SEVENTH COUNT
Case 1:19-cv-12002-RMB-AMD Document 11 Filed 07/30/19 Page 11 of 21 PageID: 73



    166.      This answering defendant repeats his answer to the allegations of the

       paragraphs set forth above as if set forth at length herein.

    167.      Denied.

              WHEREFORE, Defendant Millville Police Officer Joseph Dixon

       demands judgment dismissing the complaint, with prejudice, together with

       costs of suit and fees.

                                   EIGHTH COUNT

    168.      This answering defendant repeats his answer to the allegations of the

       preceding paragraphs as if set forth at length herein.

    169.      Denied.

    170.      Denied.

    171.      Denied.

    172.      Denied.

    173.      Denied.

    174.      Denied.

    175.      Denied.

              WHEREFORE, Defendant Millville Police Officer Joseph Dixon

       demands judgment dismissing the complaint, with prejudice, together with

       costs of suit and fees.

                                          NINTH COUNT

    176.      This answering defendant repeats his answer to the preceding

       paragraphs as if set forth at length herein.

    177.      Denied.
Case 1:19-cv-12002-RMB-AMD Document 11 Filed 07/30/19 Page 12 of 21 PageID: 74



    178.      Denied.

    179.      Denied.

    180.      Denied.

    181.      Denied.

    182.      Denied.

              WHEREFORE, Defendant Millville Police Officer Joseph Dixon

       demands judgment dismissing the complaint, with prejudice, together with

       costs of suit and fees.



                                          TENTH COUNT

    183.      This answering defendant repeats his answers to the preceding

       paragraphs as if set forth at length herein.

    184.      Denied.

    185.      Denied.

    186.      Denied.

    187.      Denied.

              WHEREFORE, Defendant Millville Police Officer Joseph Dixon

       demands judgment dismissing the complaint, with prejudice, together with

       costs of suit and fees.



                                   ELEVENTH COUNT

    188.      This answering defendant repeats his answers to the preceding

       paragraphs as if set forth at length herein.
Case 1:19-cv-12002-RMB-AMD Document 11 Filed 07/30/19 Page 13 of 21 PageID: 75



    189.       Denied.

    190.       Denied.

    191.       Denied.

    192.       Denied.

               WHEREFORE, Defendant Millville Police Officer Joseph Dixon

       demands judgment dismissing the complaint, with prejudice, together with

       costs of suit and fees.



                                    TWELFTH COUNT

    193.       This answering defendant repeats his answers to the preceding

       paragraphs as if set forth at length herein.

    194.       Denied.

    195.       Admitted that this answering defendant was and is an employee of City

       of Millville.

    196.       Admitted that this answering defendant acted within the scope of his

       employment.

    197.       Denied that this answering defendant is liable to plaintiff.

    198.       Denied.

               WHEREFORE, Defendant Millville Police Officer Joseph Dixon

               demands judgment dismissing the complaint, with prejudice, together

               with costs of suit and fees.



                           SEPARATE DEFENSES
Case 1:19-cv-12002-RMB-AMD Document 11 Filed 07/30/19 Page 14 of 21 PageID: 76



                      FIRST SEPARATE DEFENSE
    The answering Defendants hereby raises the pertinent Statute of Limitations

    defenses.

                            SECOND SEPARATE DEFENSE

    The answering Defendants hereby raise all defenses available under the Affidavit of

    Merit of Statue. N.J.S.A. 2A:53-26, et seq.

                            THIRD SEPARATE DEFENSE

    The answering Defendants specifically deny negligence.

                            FOURTH SEPARATE DEFENSE

    The answering Defendants performed each and every duty owed to the plaintiff.
                            FIFTH SEPARATE DEFENSE

    The answering Defendant deny Plaintiff’s claims of proximate causation.


                               SIXTH SEPARATE DEFENSE
    The losses and injuries alleged to have been sustained by plaintiff were caused by
    sole negligence of the plaintiff.
                            SEVENTH SEPARATE DEFENSE
    The losses and injuries alleged to have been sustained by plaintiff were caused by
    the acts of others than the answering defendants and the defendants hereby pleas
    the Comparative Negligence Act of the State of New Jersey. N.J.S.A. 2A:15-1, et
    seq.
                            EIGHTH SEPARATE DEFENSE
    The losses and injuries alleged by Plaintiff were caused by and arose out of risks of
    which the plaintiff had full knowledge and had assumed.



                            NINTH SEPARATE DEFENSE
    The answering defendants fulfilled all duties and obligations to properly inform the
    patient of all potential risks and complications.
                            TENTH SEPARATE DEFENSE
Case 1:19-cv-12002-RMB-AMD Document 11 Filed 07/30/19 Page 15 of 21 PageID: 77



    The negligence, if any, was that of others over whom the answering defendants
    owed no duty and to whom these answering defendants exercised no control.
                              ELEVENTH SEPARATE DEFENSE
    The Plaintiff has failed to state a cause of action upon which relief may be granted.

                              TWELFTH SEPARATE DEFENSE
    The answering Defendants asserts that plaintiff’s alleged losses and injuries are the

    result of an act by an independent intervening agency or instrumentality over which

    the answering Defendants had no power or control.

                              THIRTEENTH SEPARATE DEFENSE

    To the extent that it may be applicable, plaintiff’s complaint is barred by laches.

                              FOURTEENTH SEPARATE DEFENSE

    To the extent that it may be applicable, Defendants raises the affirmative defense of

    res judicata.

                              FIFTEENTH SEPARATE DEFENSE

    The proximate cause of the alleged injuries was the existing and pre-existing

    physical condition of the Plaintiff.


                              SIXTEENTH SEPARATE DEFENSE

    To the extent applicable, Plaintiff’s Complaint is barred or limited by lack of personal

    and/or subject matter jurisdiction.

                              SEVENTEENTH SEPARATE DEFENSE

    To the extent applicable, Plaintiff’s claims are barred or limited by the entire

    controversy doctrine.

                              EIGHTEENTH SEPARATE DEFENSE
Case 1:19-cv-12002-RMB-AMD Document 11 Filed 07/30/19 Page 16 of 21 PageID: 78



    To the extent applicable, Plaintiff’s claim is barred by the provisions of the New

    Jersey Tort Claims Act.

                              NINETEENTH SEPARATE DEFENSE

    To the extent applicable, Plaintiff’s claim is barred and/or limited by the New Jersey

    Wrongful Death Act, N.J.S. A. 2A:3.1 et seq.

                              TWENTY SEPARATE DEFENSE

    To the extent applicable, defendant (s) raises all defenses under the New Jersey

    Property-Liability Insurance Guaranty Association Act. N.J.S. A. 2A:15-97.

                              TWENTY FIRST SEPARATE DEFENSE

    To the extent applicable, defendant(s) is entitled to a credit for any and all medical

    bills or other benefits for which plaintiff either received or is entitled to received

    benefits from any collateral source pursuant to N.J.S. A. 2A:15-97.

                              TWENTY SECOND SEPARATE DEFENSE

    The answering Defendants are not liable to the Plaintiff in that there is no liability

    upon any public employees pursuant to the provisions of N.J.S. A. 59:2-2(b).


                          TWENTY THIRD SEPARATE DEFENSE

       The answering Defendants are immune from liability pursuant to the provisions of

      N.J.S. A. 59:3-1, et. seq.



                              TWENTY FOUR SEPARATE DEFENSE

      The answering Defendants assert the applicability of the provisions of N.J.S. A.

      59:2-3 through 59:3-2 as to the absence of liability from the exercise of judgment

      or discretion.
Case 1:19-cv-12002-RMB-AMD Document 11 Filed 07/30/19 Page 17 of 21 PageID: 79




                             TWENTY FIVE SEPARATE DEFENSE


      The answering Defendants asserts the applicability of the provisions of N.J.S.A.

      59:8-3 through 59:8-7 regarding failure to provide adequate and timely notice of

      claim.

                             TWENTY SIX SEPARATE DEFENSE

      The answering Defendants assert the applicability of the provisions of N.J.S.A.

      59:8-8 through 59:8-11 regarding failure to timely file a notice of claim and/or

      failure to file a notice of claim as set forth therein.

                          TWENTY SEVEN SEPARATE DEFENSE

      Any recovery to which the Plaintiff might otherwise be entitled is subject to

      reduction in accordance with the judgments, damages and interest provided in

      N.J.S.A. 59:9-2.

                         TWENTY EIGHT SEPARATE DEFENSE

      The answering Defendants assert the applicability of N.J.S.A. 59:9-3 and 59:9-4

      regarding joint tortfeasors and the comparative negligence of the Plaintiff.

                             TWENTY NINE SEPARATE DEFENSE

      The answering Defendants, by pressing the aforementioned defense(s), do not

      intend to limit his defenses and/or rights under the Act, and hereby affirmatively

      plead the procedural and substantive provisions of the New Jersey Tort Claims

      Act [N.J.S.A. 59:1-1, et. seq.] which provisions are applicable and have not been

      previously cited in this Answer.

                             THIRTY SEPARATE DEFENSE
Case 1:19-cv-12002-RMB-AMD Document 11 Filed 07/30/19 Page 18 of 21 PageID: 80



      The answering Defendants did not act with malice but did act in good faith,

      therefore, the Plaintiff is not entitled to damages.

                             THIRTY ONE SEPARATE DEFENSE

      The answering Defendants assert that the actions taken by the answering

      Defendants were subject to immunity or partial immunity or authorized by law.

                           THIRTY TWO SEPARATE DEFENSE

      The answering Defendants assert that the actions taken by the answering

      Defendants were subject to absolute and/or qualified immunity under U.S.

      Constitutional and New Jersey Constitutional Law. The answering Defendants

      assert that the Plaintiff has failed to plead any constitutional violations with such

      specificity as to state a cognizable claim under 42 U.S.C.A. §1983 or N.J.S.A.

      10:6-2.

                            THIRTY THREE SEPARATE DEFENSE

      Defendants are immune from claims for Punitive Damages under State and

      Federal Constitutional, Statutory, and Case Law, and Plaintiff has failed to state a

      cause of Action to warrant recovery of Punitive Damages.

                            THIRTY FOUR SEPARATE DEFENSE

      The answering Defendants assert that the Plaintiff’s Fourteenth Amendment

      claims must be dismissed as a matter of law because claims made against law

      enforcement Officers alleging excessive use of force are properly analyzed under

      the Fourth Amendment. Plaintiff was not denied procedural or substantive due

      process or equal protection under the law.

                            THIRTY FIVE SEPARATE DEFENSE
Case 1:19-cv-12002-RMB-AMD Document 11 Filed 07/30/19 Page 19 of 21 PageID: 81



       Defendants hereby reserves the right to amend the Answer to assert additional

       separate defenses as revealed or suggested by the completion of ongoing

       investigation and discovery. The answering defendants deny each and every

       allegation of any and all Cross- Claims, which may have been or may be asserted

       against defendants.

                              THIRTY SIX SEPARATE DEFENSE

       Defendant hereby raises the defense that plaintiff failed to properly issue and

       serve the summons in a timely manner following the filing of the complaint,

       pursuant to applicable New Jersey Court Rules.

                                     CROSS CLAIMS

        This answering party hereby asserts cross claims against co-defendants for

       indemnification and or contribution as may be appropriate.

                                     JURY TRIAL DEMAND
        Defendant Township of Hamilton hereby demands a Trial by jury as to all issues.

                                   RULE 4:5-1 CERTIFICATION

        Pursuant to Rule 4:5-1 I hereby certify that to the best of my knowledge,

 information and belief, the subject matter of the within action is not the subject of any

 other pending court or arbitration proceedings, and the undersigned is unaware of the

 identities of any parties who should be added to this litigation, at this time.
Case 1:19-cv-12002-RMB-AMD Document 11 Filed 07/30/19 Page 20 of 21 PageID: 82



                     DESIGNATION OF TRIAL COUNSEL

       Thomas B. Reynolds, Esquire is hereby designated as trial counsel for the

 defendant, Township of Hamilton, in the above captioned matter.



                                  REYNOLDS & HORN, P.C.


                                 By: s// Thomas B. Reynolds
                                 THOMAS B. REYNOLDS, ESQUIRE
                                 Attorney for Defendant Officer Joseph Dixon
 Dated: 7-30-2019
Case 1:19-cv-12002-RMB-AMD Document 11 Filed 07/30/19 Page 21 of 21 PageID: 83
